9 N.Y.3d 1027 (2008)
EPISCOPAL DIOCESE OF ROCHESTER et al., Respondents,
v.
DAVID HARNISH, as Former Rector of All Saints Protestant Episcopal Church, et al., Appellants, et al., Defendants.
In the Matter of ALL SAINTS ANGLICAN CHURCH, Formerly Known as ALL SAINTS PROTESTANT EPISCOPAL CHURCH, Appellant,
v.
EPISCOPAL DIOCESE OF ROCHESTER et al., Respondents.
Court of Appeals of the State of New York.
Submitted November 13, 2007.
Decided January 15, 2008.
Motion, insofar as it seeks leave to appeal from the Appellate Division order that affirmed Supreme Court's order denying appellants' motion for leave to renew, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise granted.